Case 9:20-cv-80677-UU Document 51 Entered on FLSD Docket 04/28/2021 Page 1 of 3
           USCA11 Case: 20-14812 Date Filed: 04/27/2021 Page: 1 of 3


                         IN THE UNITED STATES COURT OF APPEALS

                                  FOR THE ELEVENTH CIRCUIT
                                    ________________________                      AP
                                         No. 20-14812-GG
                                     ________________________          Apr 27, 2021
 SA PALM BEACH, LLC,
 on behalf of itself and all others similarly situated,                              MIAMI




                                                                   Plaintiff - Appellant,


                                                 versus


 CERTAIN UNDERWRITERS AT LLOYD'S LONDON,
 UNDERWRITERS AT LLOYDS LONDON KNOWN AS
 SYNDICATES CNP 4444, AFB 2623, AFB 623,
 BRT, 2987, BRT 2988, NEO 2468, SAM 727,
 AXS1686, XIS H4202, QBE 1886, DUW 1729,
 WBC 5886, CHN 2015, HDU 382, MSP 318, AGR,


                                                                Defendants - Appellees.

                                     ________________________

                                          No. 21-10190-GG
                                     ________________________

 EMERALD COAST RESTAURANTS, INC.,


                                                                   Plaintiff - Appellant,


                                                 versus


 ASPEN SPECIALTY INSURANCE COMPANY,


                                                                 Defendant - Appellee.
Case 9:20-cv-80677-UU Document 51 Entered on FLSD Docket 04/28/2021 Page 2 of 3
           USCA11 Case: 20-14812 Date Filed: 04/27/2021 Page: 2 of 3


                                    ________________________

                                         No. 21-10490-GG
                                    ________________________

 R.T.G. FURNITURE CORP.,


                                                                               Plaintiff - Appellant,


                                                versus


 ASPEN SPECIALTY INSURANCE COMPANY,
 CRUM & FORSTER SPECIALTY INSURANCE COMPANY,
 EVANSTON INSURANCE COMPANY,
 EVEREST INDEMNITY INSURANCE COMPANY,
 HALLMARK SPECIALTY INSURANCE COMPANY, et al.,


                                                                            Defendants - Appellees.

                                    ________________________

                            Appeals from the United States District Court
                                for the Southern District of Florida
                                   ________________________

 ORDER:

          Before the Court are: (1) “Plaintiff/Appellant’s Motion to Consolidate Related Appeals for

 Oral Argument,” filed in case no. 20-14812; (2) “Plaintiff/Appellant’s Motion to Consolidate

 Related Appeals for Oral Argument,” filed in case no. 21-10190; (3) “Appellant’s Motion to

 Consolidate Oral Argument,” filed in case no. 21-10490; and (4) “United Policyholders’ Motion

 for Leave to File Brief as Amicus Curiae in Support of Plaintiff-Appellant,” filed in case no. 21-

 10490.
Case 9:20-cv-80677-UU Document 51 Entered on FLSD Docket 04/28/2021 Page 3 of 3
           USCA11 Case: 20-14812 Date Filed: 04/27/2021 Page: 3 of 3


        The motions to consolidate filed by the appellants in case nos. 20-14812, 21-10190, and

 21-10490 are GRANTED in that the cases will be CONSOLIDATED for merits disposition after

 briefing has been completed. Briefing will continue to proceed separately in each appeal.

        “United Policyholders’ Motion for Leave to File Brief as Amicus Curiae in Support of

 Plaintiff-Appellant,” filed in case no. 21-10490, is GRANTED.




                                                           /s/ Beverly B. Martin_____________
                                                           UNITED STATES CIRCUIT JUDGE
